

Exhibit 10.3
MEDTRONIC, INC.
2014 EMPLOYEES STOCK PURCHASE PLAN

1.
Purpose of Plan. Medtronic, Inc. (hereinafter referred to as the “Company”)
proposes to grant to Employees of the Company and of certain of its Subsidiaries
the opportunity to purchase common stock of the Company. Such common stock shall
be purchased pursuant to this Plan, which is the MEDTRONIC, INC. 2014 EMPLOYEES
STOCK PURCHASE PLAN (hereinafter referred to as the “Plan”). The Company intends
that the Plan qualify as an “employee stock purchase plan” under Section 423 of
the Internal Revenue Code of 1986, as amended, and shall be construed in a
manner consistent with the requirements of Section 423, or any successor
provision, and the regulations thereunder. The Plan is intended to encourage
stock ownership by all Employees of a Participating Employer, and to be an
incentive to them to remain in its employ, improve operations, increase profits
and contribute more significantly to the Company’s success.

2.
Definitions.

(a)    “Board of Directors” shall mean the Company’s Board of Directors.
(b)    "Code" shall mean the Internal Revenue Code of 1986, as amended.
(c)    “Committee” shall mean three or more directors designated by the Board of
Directors to administer the Plan under Paragraph 3 hereof, who are considered to
be non-employee directors within the meaning of Rule 16b-3 of the Exchange Act.
(d)    “Corporate Transaction” shall mean (i) a dissolution or liquidation of
the Company, (ii) a sale of substantially all of the assets of the Company,
(iii) a merger, consolidation or reorganization of the Company with or into any
other corporation, regardless of whether the Company is the surviving
corporation, or (iv) a statutory share exchange or consolidation (or similar
corporate transaction) involving capital stock of the Company.
(e)    “Employee” shall mean any individual who, as of the eligibility date
established under Paragraph 5 hereof, is classified as a regular employee, of
the Company or a Participating Employer; provided, however, that classification
of regular employee shall not exclude any employee that would not be permitted
to be excluded from the Plan under Section 423 of the Internal Revenue Code. If
a person is not considered to be a regular employee of the Company or a
Participating Employer in accordance with the preceding sentence, a subsequent
determination by the Company, a Participating Employer, any governmental agency,
or a court that the person is a common law employee of the Company or a
Participating Employer, even if such determination is applicable to prior years,
will not have a retroactive effect for purposes of eligibility to participate in
the Plan.
(f)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
(g)    “Internal Revenue Code” shall mean the U.S. Internal Revenue Code of
1986, as amended.
(h)    “Participant” shall mean an Employee who has elected to participate in
the Plan.
(i)    “Participating Employer” shall mean Medtronic, Inc. and all of its
Subsidiaries (or any of their successors and assigns, by merger, purchase or
otherwise, that thereby become

1



--------------------------------------------------------------------------------



Subsidiaries), except for those Subsidiaries that Medtronic, Inc. elects from
time to time, by resolution duly adopted by its Board of Directors, the
Committee or the Committee’s delegate pursuant to Paragraph 3 hereof, to be
ineligible to participate in this Plan.
(j)    “Purchase Period” shall mean a period during which Participants are
eligible to purchase shares of the Company’s common stock according to the terms
of the Plan. Purchase Periods shall be calendar quarters with the first such
quarterly Purchase Period commencing January 1, 2015 and terminating March 31,
2015, and succeeding quarterly Purchase Periods following consecutively
thereafter.
(k)    “Rate of Exchange” shall mean the Rate of Exchange used by the Company to
record transactions on its financial records each month in which the payroll
deductions or refunds are processed.
(l)    “Salary” shall mean the amount paid during the applicable Purchase Period
by the Participating Employer to or for the Participant as cash compensation,
including, without limitation, sales commissions, formula bonus and short-term
incentive plan payments, overtime, Salary continuation payments and sick pay.
Salary shall be calculated before deduction of (A) any income or employment tax
withholdings or (B) any contributions made by the Participant to any Code
Section 401(k) salary deferral plan or Code Section 125 cafeteria benefit
program now or hereafter established by the Company or any Participating
Employer. Salary shall not include any contributions made on the Participant’s
behalf by the Company or any Participating Employer to any employee benefit or
welfare plan now or hereafter established (other than Code Section 401(k) or
Code Section 125 contributions deducted from such Salary).
(m)    “Subsidiary” shall mean any corporation in the chain of corporations
defined as a subsidiary of the Company in Section 424(f) of the Internal Revenue
Code or any successor provision.
(n)    “Termination of Employment” shall mean an Employee’s complete termination
of employment with Medtronic, Inc. and all of its Subsidiaries. In the event
that any Subsidiary of Medtronic, Inc. ceases to be a Subsidiary of Medtronic,
Inc., the Employees of such Subsidiary shall be considered to have terminated
their employment as of the date such Subsidiary ceases to be a Subsidiary,
whether or not they continue in employment with such former Subsidiary.
3.
Administration. The Committee shall administer the Plan. Subject to the express
provisions of the Plan, the Committee shall have full authority, in its
discretion, to interpret and construe any and all provisions of the Plan, to
adopt rules and regulations for administering the Plan, and to make all other
determinations deemed necessary or advisable for administering the Plan. The
Committee’s determination on the foregoing matters shall be conclusive. No
member of the Board of Directors or the Committee shall be liable for any action
or determination made in good faith with respect to the Plan or any option
granted or stock issued under the Plan.

The Board of Directors shall fill all vacancies on the Committee and may remove
any member of the Committee at any time, with or without cause. All
determinations of the Committee shall be made by a majority vote of its members.
Any decision which is made in writing and signed by a majority of the members of
the Committee shall be effective as fully as though made by a majority vote at a
meeting duly called and held.
4.
Duration And Purchase Periods Of The Plan. The Plan will commence as of January
1, 2015, and will terminate ten (10) years thereafter, unless extended by the
Board of Directors. Notwithstanding the foregoing, this Plan shall be considered
of no force or effect and any options granted hereunder shall be considered null
and void unless the


2



--------------------------------------------------------------------------------



holders of a majority of all of the issued and outstanding shares of the common
stock of the Company approve the Plan within the twelve (12) consecutive month
period immediately preceding or following the date of adoption of the Plan by
the Board of Directors.
The Plan shall be carried out in a series of consecutive calendar quarters with
the first such quarterly Purchase Period commencing January 1, 2015, and ending
March 31, 2015. Each Purchase Period shall commence immediately after
termination of the previous Purchase Period. In the event that all of the stock
reserved for grant of options hereunder is issued pursuant to the terms hereof
prior to the commencement of one or more of the scheduled Purchase Periods, or
the number of shares remaining for optioning is so small, in the opinion of the
Committee, as to render administration of any succeeding Purchaser Period
impracticable, such Purchase Period or Purchase Periods may be canceled.
Notwithstanding anything in the Plan to the contrary, the Board of Directors,
the Committee or the Committee’s delegate pursuant to Paragraph 3 hereof may, in
its, her or his discretion, designate a different commencement date for a
Purchase Period.
5.
Eligibility. Each Employee who is employed by a Participating Employer
immediately preceding the commencement date of a Purchase Period shall be
eligible to participate in the Plan for such Purchase Period, provided that he
or she has satisfied the enrollment requirements described in Paragraph 6.

6.
Participation. Participation in the Plan is voluntary. An eligible Employee may
elect to participate in the Plan for any Purchase Period by completing the Plan
payroll deduction form provided by his or her Participating Employer and
delivering it to the Participating Employer or its designated representative not
later than the date preceding the commencement date of the Purchase Period
specified by the Senior Vice President, Chief Human Resources Officer of the
Company (or such other individual as may be designated by the Committee), which
form shall comply with the requirement of Section 423(b)(5) of the Code that all
Employees who elect to participate in the Plan shall have the same rights and
privileges. All forms under the Plan may be paper and/or electronic in nature.

An Employee who elects to participate in the Plan for any Purchase Period shall
be deemed to have elected to participate in the Plan for each subsequent
consecutive Purchase Period unless such Participant elects to discontinue
payroll deductions during a Purchase Period or exercises his or her right to
withdraw all amounts previously withheld as provided in Paragraph 9(a). In this
event, the Participant must submit a change of election form or a new payroll
deduction form, as the case may be, to participate in the Plan for any
subsequent Purchase Period. The Participant may also increase his or her
participation for any subsequent Purchase Period by submitting a new payroll
deduction form during the enrollment period prior to that Purchase Period.
7.
Payroll Deductions.

(a)    Each Employee electing to participate shall indicate such election on the
Plan payroll deduction form by designating that percentage of his or her Salary
that he or she wishes to have deducted. Such percentage shall be stated in whole
percentage points and shall be not less than two percent (2%) nor more than ten
percent (10%) of the Participant’s Salary, or such other minimum and maximum
percentages as the Committee or Senior Vice President, Chief Human Resources
Officer (or such other individual as may be designated by the Committee), may
establish from time to time prior to the start date of a Purchase Period, but
not to exceed fifteen percent (15%).
Payroll deductions for a Participant shall commence on the first payday
coinciding with or immediately following the commencement date of the Purchase
Period and shall terminate on the last payday immediately prior to or coinciding
with the termination date of that Purchase Period, unless

3



--------------------------------------------------------------------------------



sooner terminated by the Participant as provided in Paragraphs 7(b) or 9 hereof.
The authorized deductions shall be made over the pay periods of such Purchase
Period by deducting from the Participant’s Salary for each such pay period that
percentage as specified by the Participant as of the commencement date of the
Purchase Period. Except for a Participant’s rights to reduce or discontinue
deductions pursuant to Paragraphs 7(b) and 9 hereof, the same percentage
deduction shall be applied against the Participant’s Salary for each pay period
during such Purchase Period, whether or not the Participant’s Salary level
increases or decreases after the commencement date of such Purchase Period.
The extent to which a Participant may actually exercise his or her option shall
be based upon the amount actually withheld for such Participant as of the
termination date of the Purchase Period.
(b)    A Participant shall not be entitled to increase the percentage amount to
be deducted in a given Purchase Period after the delivery deadline specified in
Paragraph 6 for filing his or her payroll deduction form. The Participant may
elect at any time prior to or during a Purchase Period to decrease the
percentage amount to be so deducted or discontinue any further deductions in a
given Purchase Period by filing an amended election form at least ten (10) days
prior to the first payroll date as of which such decrease or discontinued
deduction is to become effective, or such other date as determined by the
Committee or Senior Vice President, Human Resources (or such other individual as
may be designated by the Committee) prior to the start date of a Purchase
Period. In the event of such a decrease or discontinuance of deductions, the
extent to which such Participant may exercise his or her option as of the
termination date of the Purchase Period shall depend upon the amount actually
withheld through payroll deductions for such Participant. A Participant may also
completely discontinue participation in the Plan as provided in Paragraph 9
hereof.
(c)    Payroll deductions which are authorized by Participants who are paid
compensation in foreign currency shall be maintained in payroll deduction
accounts (as provided in Paragraph 11) in the country in which such Participant
is employed until exercise of the option. Upon exercise of the option granted to
such Participant, the amount so withheld shall be used to purchase up to the
maximum number of shares of stock which is subject to that Participant’s option
pursuant to Paragraph 8(a)(i) below, determined on the basis of the Rate of
Exchange for currency as of the exercise date. Upon exercise of the option, the
option price shall be paid to the Company in dollars after having been converted
at the Rate of Exchange as of the exercise date, and the extent to which the
Participant may exercise his or her option is dependent, in part, upon the Rate
of Exchange as of such date.
8.
Options.

(a)    Grant of Option.
(i)
Number Of Shares. A Participant who is employed by the Participating Employer as
of the commencement date of a Purchase Period shall be granted an option at
termination date of that Purchase Period to purchase that number of whole shares
of common stock of the Company by dividing the total amount actually credited to
that Participant’s account under Paragraph 7 hereof by the option price set
forth in Paragraph 8(a)(ii), provided such option shall be subject to the
limitations in Paragraph 8(a)(iv).

(ii)
Option Price. The option price per share for such common stock shall be
eighty-five percent (85%) of the fair market value per share of such common
stock on the termination date of the Purchase Period.

(iii)
Fair Market Value. The fair market value of the Company’s common stock on such
date (or the last preceding business day if such date is a Saturday, Sunday or
holiday) shall be computed as follows:


4



--------------------------------------------------------------------------------



A.     If the Company’s common stock shall be listed on any national securities
exchange, then such price shall be computed on the basis of the closing sale
price of the common stock on such exchange on such date, or, if no sale of the
common stock has occurred on such exchange on that date, on the next preceding
date on which there was a sale of the common stock;
B.     If the common stock shall not be so listed, then such price shall be the
mean between the highest bid and asked prices quoted by a recognized market
maker in the common stock on such date; or
C.     If the common stock shall not be so listed and such bid and asked prices
shall not be so quoted, then such price shall be determined by an investment
banking firm acceptable to the Company.
(iv)
Limitations On Purchase. Anything herein to the contrary notwithstanding:

A.    A Participant shall not have the right to purchase common stock under all
employee stock purchase plans of the Company, its Subsidiaries or its parent, if
any, at a rate which exceeds Twenty-Five Thousand Dollars ($25,000) of fair
market value of such stock as determined at the time such option is granted
(which is equal to $21,250 of stock at 85% of fair market value on the
termination date of the Purchase Period) for each calendar year in which such
option is outstanding at any time.


B.    No Employee shall be granted an option if, immediately after the grant,
such Employee would own stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company, its
parent, if any, or of any Subsidiary of the Company. For purposes of determining
stock ownership under this subparagraph (B), the rules of Section 424(d) of the
Internal Revenue Code, or any successor provision, shall apply, and stock that
the Employee may purchase under outstanding options shall be treated as stock
owned by the Employee.


C.    The Committee may, in its discretion, limit the number of shares available
for option grants during any Purchase Period, as it deems appropriate.
(b)    Exercise of Option. Except as otherwise specified in Paragraph 9, the
Participant’s option for the purchase of such number of shares of common stock
as determined pursuant to Paragraph 8(a) will be exercised automatically for him
or her as of the termination date of that Purchase Period. In no event shall a
Participant be allowed to exercise his or her option for more shares than can be
purchased with the payroll deductions actually credited to his or her account
during such Purchase Period, whether or not the deductions actually credited are
less than the full amount to be credited as determined on the commencement date
of the Purchase Period pursuant to Paragraph 7(a) hereof, it being intended that
the sufficiency of amounts actually credited to a Participant’s account be a
condition to the exercise of the option by such Participant.
(i)
Fractional shares of common stock will not be issued under the Plan. For
Participants who use their funds to purchase the maximum amount of stock
permissible at the end of a Purchase Period, any cash amount that remains in the
Participant’s account because it is insufficient to purchase a whole share of
common stock shall be held in the account until the exercise date of the next
subsequent Purchase Period, at which time it will be included in the funds used
to purchase common stock for that Purchase Period, except as set forth in


5



--------------------------------------------------------------------------------



Paragraph 9 or the Committee, in its discretion, elects to pay out such cash
amount to Participants.
(ii)
Upon issuance of the common stock to the Participant at the end of a Purchase
Period, the dividends payable on such stock will be automatically reinvested in
the Company’s common stock under the Medtronic, Inc. Dividend Reinvestment Plan
(the “DRP”) unless the Committee, in its discretion, determines otherwise. The
Participant has the right, upon written notice to the Company’s designated
agent, to elect instead to receive the dividends directly by check.

(c)    Issuance And Delivery Of Stock. As promptly as practicable after the
termination date of any Purchase Period, the Company will issue the stock
purchased under the Plan. The Company may determine, in its discretion, the
manner of delivery of common stock purchased under the Plan, which may be by
electronic account entry into new or existing accounts, delivery of stock
certificates or such other means as the Company, in its discretion, deems
appropriate. The Company may, in its discretion, hold such stock on behalf of
the Participants during the restricted period set forth in Paragraph 8(d) below.
(d)    Restrictions On Resale Or Transfer Of Stock. Shares of common stock
acquired by a Participant hereunder may not be sold or transferred until after
the earlier of: (1) the one-year anniversary of the date on which the shares
were issued; or (2) the death of the Participant. Notwithstanding the preceding
sentence, the Committee may require that the Participant not transfer such
shares for any additional period determined by the Committee to be necessary to
ensure that the Company or any Participating Employer is able to meet its
reporting requirements pursuant to Section 423 of the Internal Revenue Code.
Any attempt by the Participant to sell or transfer such shares in violation of
this Paragraph 8(d) shall be considered null and void and of no force or effect.
During such restricted transfer period, each certificate and account evidencing
such shares of common stock shall bear an appropriate legend or stop transfer
order, respectively, referring to the terms, restrictions and conditions
applicable to the transfer of such shares.
9.
Withdrawal Or Termination Of Participation.

(a)    Withdrawal. A Participant may, preceding the termination date of a
Purchase Period, withdraw all payroll deductions then credited to his or her
account by giving written notice to his or her Participating Employer. Upon
receipt of such notice of withdrawal, all payroll deductions credited to the
Participant’s account will be paid to him or her and no further payroll
deductions will be made for such Participant during that Purchase Period. In
such case, no option shall be granted the Participant under that Purchase
Period. Partial withdrawals of payroll deductions may not be made. In order to
be effective, this notice must be provided to the Participating Employer by the
date during the Purchase Period specified by the Senior Vice President, Chief
Human Resources Officer (or such other individual as may be designated by the
Committee).
(b)    Termination Of Employment. If a Participant’s employment shall be
terminated for any reason prior to the termination date of any Purchase Period
in which he or she is participating, no option shall be granted to such
Participant under the Plan and the payroll deductions credited to his or her
account shall be returned to him or her.
(c)    Death. If the Participant dies before the termination date of any
Purchase Period of the Plan in which he or she is participating, the payroll
deductions credited to the Participant’s account shall be paid to the
Participant’s estate.
10.
Stock Reserved For Options.


6



--------------------------------------------------------------------------------



(a)    Twenty-two million (22,000,000) shares of common stock of the Company,
ten cents ($.10) par value per share (or the number and kind of securities to
which such shares may be adjusted in accordance with Paragraph 12), are reserved
for issuance upon the exercise of options granted under the Plan. Shares subject
to the unexercised portion of any lapsed or expired option may again be subject
to option under the Plan.
(b)    If, as of the beginning of a Purchase Period, the total number of shares
of common stock for which options are to be granted for the Purchase Period
exceeds the number of shares then remaining available under the Plan (after
deduction of all shares for which options have been exercised or are then
outstanding) and if the Committee does not elect to cancel such Purchase Period
pursuant to Paragraph 4, the Committee shall make a pro rata allocation of the
shares remaining available in as nearly a uniform and equitable manner as
practicable. In such event, the payroll deductions to be made pursuant to the
Plan that would otherwise become effective on such commencement date shall be
reduced accordingly. The Committee shall give written notice of such reduction
to each Participant affected.
(c)    The Participant (or, if permitted pursuant to Paragraph 10(d) hereof, the
joint tenant named thereunder) shall have no rights as a shareholder with
respect to any shares subject to the Participant’s option until the date of
issuance of such shares to such Participant. No adjustment shall be made for
dividends (ordinary or extraordinary, whether in cash, securities or other
property), distributions or other rights for which the record date is prior to
the issuance date of such stock, except as otherwise provided pursuant to
Paragraph 12.
(d)    The shares of common stock to be delivered to a Participant pursuant to
the exercise of an option under the Plan will be registered in the name of the
Participant or, if the Committee permits and the Participant so directs by
written notice to the Committee prior to the termination date of that Purchase
Period of the Plan, in the names of the Participant and one other person as
joint tenants with rights of survivorship, to the extent permitted by law. Any
shares of stock so registered in the names of the Participant and his or her
joint tenant shall be subject to any applicable restrictions on the right to
transfer such shares during such Participant’s lifetime as otherwise provided in
Paragraph 8 hereof.
11.
Accounting And Use of Funds. Payroll deductions for each Participant shall be
credited to an account established under the Plan. A Participant may not make
any separate cash payments into such account. Such account shall be solely for
bookkeeping purposes and no separate fund or trust shall be established
hereunder. All funds from payroll deductions received or held by the
Participating Employers under the Plan may be used, without limitation, for any
corporate purpose by the Participating Employers who shall not be obligated to
segregate such funds. Such accounts shall not bear interest.

12.
Adjustment Provision. Subject to any required action by the shareholders of the
Company, in the event that (i) the issued and outstanding shares of common stock
of the Company are changed into or exchanged for a different number or kind of
shares or securities of the Company or of another issuer, (ii) additional shares
or new or different securities are distributed with respect to the outstanding
shares of the common stock of the Company, through a reorganization or merger to
which the Company is a party, or through a combination, consolidation,
recapitalization, reclassification, stock split, stock dividend, reverse stock
split, spin-off transaction, stock consolidation or other capital change or
adjustment, effected without receipt of consideration by the Company, or (iii)
should the value of outstanding shares of Common Stock be substantially reduced
as a result of a spin-off transaction or an extraordinary dividend or
distribution, then equitable adjustments shall automatically be made to (a) the
maximum number and class of securities issuable under the Plan, (b) the number
and class of securities and the price per share in effect under each outstanding
option, and (c) the maximum number and


7



--------------------------------------------------------------------------------



class of securities purchasable by each Participant (or, in total by all
Participants if any such limitation is in effect) under the Plan on any one
purchase date.
In the event of a Corporate Transaction, the Board of Directors may either: (i)
amend or adjust the provisions of this Plan to provide for the acceleration of
the current Purchase Period and the exercise of options thereunder; or (ii)
continue the Plan with respect to completion of the then current Purchase Period
and the exercise of options thereunder. In the event of such continuance,
Participants shall have the right to exercise their options as to an equivalent
number of shares of stock of the corporation succeeding the Company by reason of
such sale, merger, consolidation, liquidation or other event, as provided
pursuant to Section 424(a) of the Internal Revenue Code, or any successor
provision. The grant of an option pursuant to the Plan shall not limit in any
way the right or power of the Company or Board of Directors to make adjustments,
reclassifications, reorganizations or changes in the Company’s capital or
business structure or to merge, consolidate, dissolve, liquidate, sell or
transfer all or any part of its business or assets.
13.
Non-Transferability Of Options. Options granted under any Purchase Period of the
Plan shall not be transferable and shall be exercisable only by the optionee.

Neither payroll deductions credited to a Participant’s account, nor any rights
with regard to the exercise of an option or the receipt of common stock under
any Purchase Period of the Plan may be assigned, transferred, pledged or
otherwise disposed of in any way by the Participant. Any such attempted
assignment, transfer, pledge or other disposition shall be null and void and
without effect, except that a Participating Employer may, at its option, treat
such act as an election to withdraw funds in accordance with Paragraph 9(a).
14.
Amendment and Termination. The Plan may be terminated at any time by the Board
of Directors provided that, except as permitted pursuant to Paragraph 12, no
such termination will take effect with respect to any completed Purchase Period.
Also, the Board may, from time to time, amend the Plan as it may deem proper and
in the best interests of the Company or as may be necessary to comply with
Section 423 of the Internal Revenue Code or other applicable laws or
regulations, provided that no such amendment shall, without prior approval of
the stockholders of the Company: (a) increase the total number of shares for
which options may be granted under the Plan (except as provided in Paragraph
12); (b) permit payroll deductions at a rate in excess of ten percent (10%) of a
Participant’s compensation or such other permissible maximum contribution
established by the Committee or Senior Vice President, Chief Human Resources
Officer (or such other individual as may be designated by the Committee); (c)
impair any outstanding option without the consent of the optionee (except as
provided in Paragraph 12); (d) change the Employees or class of Employees
eligible to participate under the Plan; or (e) materially increase the benefits
accruing to Participants under the Plan.

15.
Notices. All notices or other communications in connection with the Plan or any
Purchase Period thereof shall be in the form specified by the Committee and
shall be deemed to have been duly given when sent to the Participant at his or
her last known address, or the Participant’s designated personal representative
or beneficiary, or to the Participating Employer or its designated
representative, as the case may be.

16.    Alteration of Plan Terms to Comply with Foreign Law; Establishment of
Non-Statutory Plans. Notwithstanding any other provision of the Plan, the
Committee or the Senior Vice President, Chief Human Resources Officer of the
Company (or such other individual as may be designated by the Committee) may, in
order to comply with the laws in other countries in which the Company and its
Subsidiaries operate or have participants, (i) modify the terms and conditions
of the Plan as applicable to individuals outside the United States to comply
with applicable foreign laws; (ii) establish sub-plans and modify administrative
procedures and other terms and procedures, to the extent

8



--------------------------------------------------------------------------------



such actions may be necessary or advisable (any such sub-plans and/or
modifications shall be attached to this Plan as appendices); and (iii) take any
action deemed advisable to comply with any necessary local governmental
regulatory exemptions or approvals; provided, however, that no action may be
taken hereunder that would violate any securities law, tax law or any other
applicable law or cause the Plan not to comply with Section 423 of the Internal
Revenue Code of 1986, as amended.





9

